Citation Nr: 0607320	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney




INTRODUCTION

The veteran had active service from October 1970 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for hepatitis C.

In September 2004, the Board denied the claim.  The veteran 
appeal this case to the U.S. Court of Appeals for Veterans 
Claims (Court).  A joint motion was issued in June 2005 by 
the veteran's attorney and the VA General Counsel and 
approved by the Court that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The parties of the joint motion indicate that the VA is 
required to attempt to locate medical treatment records at VA 
Medical Center in 1993 or 1995 and 2001.  The veteran alleges 
treatment for the condition at issue at these times. 

The Board granted three extensions of time to the attorney of 
the veteran in order to provide time for her to obtain these 
records, without result.  In March 2006, it was reported that 
the attorney was unable to obtain these records.  The 
representative asked that the case be remanded. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should attempt to obtain 
medical records from the VAMC in San 
Juan, Puerto Rico, regarding alleged 
treatment of the veteran's hepatitis C in 
"1993 or 1995, and again in 2001."   

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case, if needed, and 
afford an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

